Order entered November 21, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00747-CV

                              NMF PARTNERSHIP, Appellant

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-02335

                                           ORDER
       Before the Court is appellees’ November 17, 2017 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to December 4,

2017. We caution appellees that further requests for extension will be disfavored.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE